Citation Nr: 1523016	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  09-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) prior to October 5, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from June 1992 to June 1999, with subsequent service in the New York Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) following an appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection and assigned a 10 percent rating for GERD, effective December 18, 2007.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  

In May 2011, the Board denied the Veteran's claim for an initial rating higher than 10 percent for GERD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  A Court Order granted a January 2012 Joint Motion for Partial Remand and vacated and remanded the Board's May 2011 denial of the Veteran's claim.  

Thereafter, in August 2012, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In a February 2013 rating decision, the AMC increased the Veteran's disability rating for GERD from 10 percent to 60 percent effective October 5, 2012.  (Parenthetically, the Board notes that a June 16, 2014 VA outpatient treatment record reflects that the Veteran was not complaining of GERD and that his esophagogastroduodenoscopy (EGD) (test to examine the lining of the esophagus, stomach, and first part of the small intestine) as well as biopsy results were essentially normal.)  

The Board again remanded the Veteran's claim to the AMC in March 2013.  Following the development requested, the AMC issued a supplemental statement of the case (SSOC) dated in September 2013. 

In January 2014, the Board denied the claim of entitlement to an initial rating in excess of 10 percent prior to October 5, 2012 and in excess of 60 percent since October 5, 2012 for the Veteran's GERD.  The Veteran appealed the denial of his claim for an initial rating in excess of 10 percent for GERD prior to October 5, 2012 to the Court.  A Court Order in November 2014 granted a Joint Motion for Partial Remand and vacated and remanded the Board's January 2014 denial of the Veteran's claim.  

In a December 2014 letter, the Board notified the Veteran of the Court's Order and invited him to submit additional argument and/or evidence.  In May 2015, the Veteran's representative submitted additional argument per a Post-Remand Brief.  


FINDING OF FACT

From the initial grant of service connection, December 18, 2007 to October 4, 2012, the Veteran's GERD had been manifested by persistently recurrent epigastric distress, with pyrosis, regurgitation and substernal pain; vomiting, material weight loss, hematemesis, anemia or considerable or severe impairment of health has not been shown.  


CONCLUSION OF LAW

Since the initial grant of service connection, December 18, 2007, to October 4, 2012, the criteria for a rating to 20 percent for service-connected GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7305, 7346 (2014).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

Through January 2008 and October 2008 notice letters, the RO notified the Veteran of the legal criteria governing his claim for service connection and the evidence needed to substantiate the claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim for service connection and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the above notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Otherwise, the Veteran has been provided notice regarding the assignment of disability rating elements and effective dates.  

At the same time, the Board notes that once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2013); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Furthermore, the April 2009 statement of the case (SOC) and September 2013 SSOC listed the applicable rating criteria which are directly relevant to the Veteran's claim.  

VA has also adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Veteran has submitted private medical evidence from treating physicians.  He has also submitted personal statements regarding his symptoms as well as provided hearing testimony on the issue.  The Veteran's service treatment records (STRs) and VA outpatient treatment records are of record, and the Veteran was examined by VA for his GERD in February 2008, October 2008, and October 2012.  Otherwise, neither the Veteran nor his representative has identified, and the record on appeal does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim on appeal.  

The Board remanded the Veteran's claim in March 2013 for an additional VA medical examination, as it found the October 2012 VA examination findings did not completely comply with its August 2012 remand instructions.  Subsequently, the AMC scheduled the Veteran for a VA examination.  A document from the VA C&P Service reflects that the scheduled examination was canceled by the Veteran.  In the above noted September 2013 SSOC, the AMC notified the Veteran that he had not reported to the scheduled VA examination, had not shown good cause for his failure to report, and had not notified the AMC of a willingness to report for another examination.  Since the September 2013 SSOC, both the Veteran and his representative have submitted additional evidence.  However, none that evidence has otherwise made reference to the canceled VA examination.  Therefore, the Board is satisfied that there has been substantial compliance with its March 2013 remand directive, in particular, scheduling the Veteran for a VA examination.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim on appeal.  

II. Analysis

The Veteran's service-connected GERD has been evaluated as 10 percent disabling prior to October 5, 2012.  The Veteran's disability is rated under 38 C.F.R. § 4.114, DC 7399-7346.  The Board notes that Diagnostic Code 7399 represents an unlisted disability rated by analogy to Diagnostic Code 7346 for a hiatal hernia.  38 C.F.R. § 4.27 (2014).   

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (providing for staged ratings).  Furthermore, in a staged rating context the provisions of 38 C.F.R. § 3.105(e) (requiring proposed reduction and 60 days predetermination notice) are not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  

In the present case, as noted above, the Veteran reportedly canceled a scheduled VA examination.  The AMC notified him of his failure to appear for the scheduled examination in its September 2013 SSOC.  The Veteran has not commented on or explained his cancelling of the VA examination and his failure to appear.  As such, the Board will rate the Veteran's claim based on the available record.  38 C.F.R. § 3.655 (2014).  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2014).  Accordingly, ratings for certain disabilities of the digestive system under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not to be combined.  Rather, a single evaluation must be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114.

VA outpatient treatment records show that the Veteran has intermittently sought treatment for episodes of severe heartburn and has been repeatedly diagnosed with GERD.  If a disability is listed in VA's rating schedule, it is to be evaluated under the diagnostic code corresponding to that particular disability.  See 38 C.F.R. § 4.20, 4.27 (2014).  Only when an unlisted condition, such as GERD, is encountered is it permissible to rate the condition under the diagnostic code for a closely related disease or injury, by analogy.  Id.  In rating a disability by analogy, conjectural analogies are to be avoided, as is the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  

With the above in mind, the Board finds the criteria under 38 C.F.R. § 4.114, Diagnostic Code 7346, for hiatal hernia, to be the most analogous, in terms of symptoms and anatomical location, to the Veteran's GERD for rating purposes.  A hiatal hernia is a condition in which part of the stomach protrudes through the esophageal opening (hiatus) in the diaphragm.  Hiatal hernia includes symptoms such as heartburn (stomach acid backs up into the esophagus) or a difficulty swallowing (dysphagia).  GERD is a chronic, relapsing peptic disorder characterized by acid reflux and/or extra-esophageal manifestations.  See e.g., www.ncbi.nlm.nih.gov/pmc/articles/PMC3810197/.  It is associated with failure of the lower esophageal sphincter to close properly resulting in reflux of acid into the unprotected lining of the esophagus.  Treatment is with acid suppression therapy.  During his March 2011 Board hearing, the Veteran testified that his symptoms related to GERD were manifested by regurgitation, metallic burping, acid in the back of his throat, and an inability to eat spicy foods or other than a bland diet.  

Under Diagnostic Code 7346, a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

In January 2012 Joint Motion for Partial Remand, the Board was instructed to consider 38 C.F.R. § 4.114, Diagnostic Code 7305, for duodenal ulcer based on overlapping symptomatology between Diagnostic Code 7305 and Diagnostic Code 7346.  (Parenthetically, a duodenal ulcer is located in the first part of the small intestine.  See e.g. www.nlm.nih.gov/medlineplus/ency/article/000206.htm.  The esophagus, not the small intestine, is the primary anatomical location affected by GERD.)  

Under Diagnostic Code 7305 for duodenal ulcer, a 10 percent rating is warranted if the disability is mild with recurring symptoms one or twice yearly.  A 20 percent rating is warranted if the disability is moderate with recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations.  A duodenal ulcer is rated at 40 percent if moderately severe with less than severe symptomatology but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.  A 60 percent rating is warranted for severe with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

In evaluating the Veteran's GERD, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62 (2012); see also 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7346 (containing no reference to the effects of medication).  

By way of evidence, a report of February 2008 VA examination notes the Veteran's complaints of belching as well as burning epigastric pain (daily or more often) before eating or one to several hours after eating.  The pain was noted as lasting for minutes and was relieved by antacids.  

A statement from the Veteran's private treating physician, Dr. A. A., dated in July 2008, noted the following, 

This condition is a chronic nagging medical disability.  This disability is recurrent and persistently gives [the Veteran] epigastric distress along with regurgitation.  [The Veteran] experiences substernal pain often after eating.  I have put [the Veteran] on a regimen of Protonix and Zantac daily, and Tums and Rolaids when needed, which [the Veteran] takes often.  

Otherwise, in a report of October 2008 VA examination, the examiner noted the Veteran's reported medical history of heartburn several times a week and regurgitation of clear liquid several times a day.  In addition, the Veteran also complained of burning/pyrosis several times a week.  The Board concedes that the Veteran indeed has persistently recurrent epigastric distress with pyrosis and regurgitation, accompanied by substernal pain.  

As noted previously, the Veteran testified in March 2011 that his symptoms related to GERD were manifested by regurgitation, metallic burping, acid in the back of the throat, and an inability to eat spicy foods or other than a bland diet.  

With regard to a higher rating under Diagnostic Code 7346, the Veteran fails to substantiate that he has the requisite symptom of dysphagia or that his overall GERD symptomatology otherwise produces considerable impairment of health.  The Veteran has not reported as such nor does the medical evidence support such a finding.  The Veteran specifically denied a history of dysphagia to the October 2008 VA examiner and did not report symptoms associated with a difficulty in swallowing during the February 2008 VA examination.  Rather, the Veteran complained to that examiner of multiple other symptoms including "burning, over acid indigestion, epigastric discomfort, reflux, [and] gassy in [his] stomach."  Indeed, in the VA treatment records, the statement by Dr. A. A., and the VA examination reports, symptoms of dysphagia or a diagnosis of the disorder due to his GERD is not identified.  Additionally, as noted previously, the Veteran testified in March 2011 that his symptoms related to GERD were manifested by regurgitation, metallic burping, acid in the back of his throat, and an inability to eat spicy foods or other than a bland diet.  He specifically denied frequent episodes of diarrhea, constipation, or weight loss, that he had been placed on a restricted diet, and that to the best of his knowledge he had not been diagnosed with a gastric ulcer.  

The Board also finds the evidence of record does not support the notion that the Veteran's GERD symptoms taken together or individually results in considerable impairment of health.  During the February 2008 VA examination there was abdominal tenderness, however the examiner reported that the Veteran's GERD did not result in anemia, significant weight loss, or malnutrition.  The Veteran also specifically denied a history of episodes of hematemesis or melena, nausea, vomiting, and diarrhea.  On VA examination in October 2008, the physical examination found the Veteran in overall "good" general health with a five pound weight gain since the last examination, and there was not otherwise a clinical finding of anemia or malnutrition.  Also, despite reporting frequent nausea, the Veteran specifically denied a history of esophageal distress, episodes of hematemesis or melena or vomiting associated with any esophageal disease.  VA treatment records during this period are consistent with the October 2008 VA examination.  

With respect to diagnostic testing, an upper gastrointestinal fluoroscopic visualization test (UGI series) in September 2008 revealed, in particular, a small amount of GERD.  The impression was mild GERD.  This finding, in combination with other noted clinical findings, above, is inconsistent with the picture of a disability that produces considerable impairment of health.  Furthermore, from September 2008 to October 4, 2012, there is a lack of any other diagnostic testing indicative of such a finding.  

Therefore, since the initial grant of service connection, December 18, 2007, to October 4, 2012, the Veteran's disability rating for service-connected GERD does not warrant a rating increase to 30 percent or to 60 percent under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Here, the evidence does not support the Veteran's disability is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health; nor are there symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  Furthermore, the Board does not find the evidence more nearly approximates a rating of 30 percent in light of the Veteran's report concerning his symptomatology related to GERD and the lack of a showing of considerable impairment of health.  

With regard to Diagnostic Code 7305, in the above noted November 2014 Joint Motion for Partial Remand, the Board was requested to provide additional reasons and bases for its finding that the Veteran's disability rating for his service-connected GERD did not more nearly approximate a 20 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7305, for, in particular, continuous moderate manifestations of disability.  

The Board notes that terms such as "mild," "moderate," "moderately severe", or "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6 (2014).  It should also be noted that use of terminology such as mild, moderate, moderately severe or severe by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  The record as a whole is evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).  

In the January 2012 Joint Motion for Partial Remand it was noted that the evidence, 

. . . may potentially reflect that [the Veteran's] GERD manifests in "continuous moderate manifestation" and that, accordingly, [the Veteran] may potentially be entitled to an increased rating for his service-connected condition pursuant to DC 7305.  

In its subsequent August 2012 remand on the issue, the Board noted that, 

. . . further medical comment is needed to assist in making this very important determination since there is only the suggestion that the Veteran meets the criteria for a higher rating under DC 7305.  

In its March 2013 remand, the Board determined that the October 2012 VA examination was insufficient to determine whether the Veteran's initial rating of 10 percent should be increased.  It was noted that the necessary diagnostic studies for finding a duodenal ulcer were not performed by the October 2012 VA examiner, particularly for the earlier staged period of the appeal.  The remand instructed that further examination was necessary and noted, in particular,

The examiner must also opine on the type of gastrointestinal disability that the Veteran had during the initial period of the appeal, from December 2007 to October 2012, considering the applicable diagnostic criteria for both duodenal ulcer and hiatal hernia.  

In this case, the Board clearly identified to the Veteran that additional clinical findings were necessary prior to determining whether a higher rating was warranted during the appeal period prior to October 5, 2012.  As noted above, the Veteran cancelled his scheduled VA examination and made no attempt to reschedule even after being notified of this fact by the AMC in a September 2013 SSOC.  Conceding that the Veteran has training as an ER (emergency room) nurse and that many of his symptoms are capable of lay observation, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran does not assert that he possesses the necessary medical skill and/or expertise, as say would a gastroenterologist, to assess the severity of his GERD.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, as previously noted, by the Veteran's own testimony in March 2011 he reported that his symptoms related to GERD were manifested by regurgitation, metallic burping, acid in the back of his throat, and an inability to eat spicy foods or other than a bland diet.  Thus, the Veteran's failure to report to his scheduled VA examination hindered the Board's ability to properly assess the severity of his disability during the appeal period prior to October 5, 2012.  See e.g. Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Otherwise, the October 2012 VA examiner noted that the Veteran's symptoms identified on examination were the "expected natural progression" of the disability.  Thus, the examiner's statement appears to imply that the symptomatology identified during the October 2012 VA examination may not have been present since the initial grant of service connection.  The above noted September 2008 UGI series, which identified only mild GERD, appears to conflict with the reported finding by the examiner during the October 2008 examination of significant occupational effects; hence, the Board's necessary request for further examination and opinion.  The July 2008 statement from Dr. A. A. notes that the Veteran suffered from persistent epigastric distress along with regurgitation.  The statement does not provide the Board evidence concerning the severity of the Veteran's GERD symptoms.  

Furthermore, a September 2013 statement from B. A, MD, of the Center for Digestive & Liver Disease, does not specifically address the clinical findings and symptomatology during the appeal period prior to October 5, 2012.  In particular, Dr. B. A. noted that the Veteran had been suffering from acid reflux since January 2000 and had tried a multitude of Proton Pump Inhibitors (PPI) with minimal symptom relief.  Dr. B. A. also notes that additional diagnostic testing was needed.  Otherwise, Dr. B. A.'s statement appears to address the Veteran's current symptoms (to include reference to "evidence of peptic ulcer disease") for which the Veteran is receiving the maximum scheduler rating under both Diagnostic Codes 7305 and 7346.  

Notwithstanding the above, for the appeal period prior to October 5, 2012, the Board concludes that in light of the January 2012 and November 2014 Joint Motion for Partial Remands, the term "moderate" not being clearly defined in 38 C.F.R. § 4.114, Diagnostic Code 7305, and accepting risk of error in awarding a higher evaluation, the Board concludes that a rating of 20 percent for GERD is warranted analogously under Diagnostic Code 7305, for continuous moderate manifestations of disability.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans' benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits).  

Otherwise, under Diagnostic Code 7305, the evidence does not reflect (nor more nearly approximate) prior to October 5, 2012, moderately severe disability with less than severe symptomatology but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year; or severe disability with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.  In this case, prior to October 5, 2012, there was no showing of impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes of GERD.  Furthermore, there was no showing of periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Likewise, the evidence does not more nearly approximate a rating to 40 percent or to 60 percent as the clinical findings and reported symptoms, as discussed above, fail to more nearly approximate the criteria of a 40 percent or 60 percent rating.  38 C.F.R. § 4.7.  

As such, a rating in excess of 20 percent since the initial grant of service connection, December 18, 2007, to October 4, 2012, under Diagnostic Code 7305 is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

The Board has also considered whether a rating in excess of 20 percent for service-connected GERD prior to October 5, 2012 would be warranted under any other diagnostic code.  In the present case, the medical evidence does not reflect that the Veteran suffers from esophageal stricture, esophageal spasm, or diverticulum of the esophagus.  38 C.F.R. § 4.114, Diagnostic Codes 7203-05 (2014).  Furthermore, each of these disabilities is rated based on the amount of esophageal stricture and/or obstruction.  As the Veteran's symptoms associated with GERD do not include stricture or obstruction, the Board does not find these diagnostic codes appropriate by which to rate the Veteran; as such, a rating in excess of 20 percent under Diagnostic Codes 7203-05 is not warranted.  

For the foregoing reasons, the Board finds that the Veteran's service-connected GERD warrants a rating of 20 percent, but no higher, for the period December 18, 2007, to October 4, 2012.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assigning any higher evaluation than 20 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.   

Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis for the appeal period prior to October 5, 2012.  See 38 C.F.R. § 3.321(b)(1).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

The Board also notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 C.F.R. § 3.321 requires consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extra-schedular rating based on the combined effect of his or her service-connected disabilities, individually or in combination.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board has a duty to consider the aggregate effects of all service-connected disabilities, even those not in appellate status, before determining whether referral for an extra-schedular rating is warranted.  Id.  See also Eason v. McDonald, U.S. Vet. App. No. 14-0413 (May 12, 2015).  While the Board recognizes that a single-judge decision, such as Eason, carries no precedential weight, such a decision may be relied upon for any persuasiveness or reasoning it contains.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

The Veteran's service-connected disabilities prior to October 5, 2012 consist of GERD (20 percent disabling), lumbar strain (10 percent disabling), right shoulder disability (10 percent disabling), post traumatic left thumb disability (10 percent disabling), left knee post traumatic arthritis (10 percent disabling), residuals of post-operative left knee medial meniscectomy (10 percent disabling), tinnitus (10 percent disabling), post traumatic fracture of the right little finger with scarring of the thumb and index fingers (0 percent disabling), as well as status post fracture of the left first toe (0 percent).  

The Veteran's primary symptoms associated with his service-connected orthopedic disabilities are pain and/or limitation in range of motion.  His tinnitus is associated with ringing in the ears that reportedly causes him trouble sleeping.  In present instance, the Board finds that the rating criteria for evaluating the Veteran's disabilities contemplate his reported symptoms prior to October 5, 2012.  In particular, the rating criteria considered acid regurgitation/reflux, limitation of motion and pain, along with ringing sounds in the ears.  

Thus, the first step of the Thun analysis, whether the rating criteria adequately address all of the claimant's symptomatology associated with his service-connected disabilities, has been met.  As such, the Board's extra-schedular analysis ends, and consideration of the second step-whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization-is not warranted.  However, even if the Board were to accept that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of any or all of the Veteran's service-connected disabilities, the Veteran's disability picture due to his disabilities (individually or in combination) is not shown by the evidence to have resulted in marked interference with employment and/or frequent periods of hospitalization.  Prior to October 5, 2012, the evidence reflected that the Veteran was employed as a nurse, and the more recent VA records, in particular an April 2014 VA psychiatry note, continues to identify the Veteran as being employed as a nurse.  

Therefore, the Board does not find that referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is warranted.  Johnson and Thun, supra; 38 C.F.R. § 3.321(b)(1).  Finally, the record does not show, nor has the Veteran contended that he is unemployable as a result of his service-connected GERD.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to a 20 percent rating for GERD from December 18, 2007, to October 4, 2012 is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


